242 S.W.3d 222 (2006)
James WHITE, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 06-1187.
Supreme Court of Arkansas.
November 2, 2006.
Fernando Padilla, for appellant. No response.
PER CURIAM.
Fernando Padilla, a full-time, state-salaried public defender in Pulaski County, the Sixth Judicial District, was appointed to represent appellant, James White, an indigent defendant. Following a jury trial held on July 18, 2006, appellant was found guilty of rape, knowingly/willfully exposing another to HIV, and sexual abuse in the fourth degree, and he received a life sentence in Arkansas Department of Correction. A notice of appeal was timely filed and the record has been timely lodged in this court. Mr. Padilla now asks to be relieved as counsel for appellant's appeal based upon Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000)(holding that full-time state-salaried public defenders were ineligible for compensation for their work on appeal) Ark.Pode § 16-87-201, et seq. (1998).
In his motion, Mr. Padilla incorrectly relies on Rushing stating that fulltime public defenders can not be compensated for appellate work. Further, he incorrectly states that full-time public defenders are only compensated for trial work. Since the court's decision in Rushing, the General Assembly passed legislation providing that only those full-time, state-salaried public defenders who do hot have a state-funded secretary may seek compensation for their work on appeal. See Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2005). Full-time public defenders who do not retain a state-funded secretary will be compensated for their work on appeal. Tice v. State, 365 Ark. 410, 230 S.W.3d 557 (2006).
Mr. Padilla states in his motion that he is provided with a full-time, state-funded secretary who maintains his office operations. Accordingly, we grant his motion to withdraw as attorney for appellant. Mr. Joseph C. Self has stated his willingness to accept appointment in this, case and he will be substituted as counsel for appellant. The Clerk will establish a new briefing schedule.
GLAZE, J., not paricipating.